            Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 JEMIMA MIDO,                                     *

           Plaintiff,                             *
                                                             Case No. TJS-19-1037
 v.                                               *

 WASHINGTON METROPOLITAN AREA                     *
 TRANSIT AUTHORITY,
                                                  *
           Defendant.
                              *       *       *       *      *       *

                                  MEMORANDUM OPINION

       Pending before the Court is Defendant Washington Metropolitan Area Transit Authority’s

(“WMATA”) Motion for Summary Judgment (“Motion”) (ECF No. 25).1 Having considered the

submissions of the parties (ECF Nos. 25, 26, 27, 34, 35 & 36), I find that a hearing is unnecessary.

Loc. R. 105.6. For the following reasons, the Motion will be denied.

I.     BACKGROUND

       Plaintiff Jemima Mido (“Mido”) filed a complaint against WMATA in the Circuit Court

for Prince George’s County, Maryland on February 21, 2019. ECF Nos. 1 at 1; 4. WMATA

removed the case to this Court pursuant to the WMATA Compact, see Md. Code., Transp. § 10-

204(81) (granting original jurisdiction over suits against WMATA to the United States District

Courts), on April 5, 2019. ECF No. 1.

       In the sole count of the complaint, Mido alleges that WMATA is liable for negligence.

ECF No. 4. According to the complaint, Mido was a passenger on a WMATA bus on January 22,

2018. The bus driver stopped to allow passengers to disembark the bus. Id. ¶ 2. As Mido alighted


       1
         In accordance with 28 U.S.C. § 636(c), all parties have voluntarily consented to have the
undersigned conduct all further proceedings in this case, including trial and entry of final
judgment, and conduct all post-judgment proceedings, with direct review by the Fourth Circuit
Court of Appeals, if an appeal is filed. ECF Nos. 9 & 14.
            Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 2 of 7



from the bus, she fell onto the pavement and sustained injuries. Id. ¶ 3. She alleges that she fell

due to WMATA’s negligence, including its failure (1) to deploy steps to allow her to safely exit

the bus, (2) to lower the bus to a safe level above the ground so that she could safely alight from

the bus, and (3) to warn Mido “of the substantial height difference between the vehicle’s exit point

and the ground.” Id. ¶ 5. In its Motion, WMATA argues that it is entitled to summary judgment

because there is no evidence that WMATA breached any duty to Mido, or that such breach caused

Mido’s injuries.2 ECF No. 25 at 1.

II.    ANALYSIS

       A.      Legal Standard

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The burden is on the moving party to demonstrate the absence of any genuine dispute

of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). If sufficient evidence

exists for a reasonable jury to render a verdict in favor of the party opposing the motion, then a

genuine dispute of material fact is presented and summary judgment should be denied. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). However, the “mere existence of a

scintilla of evidence in support of the [opposing party’s] position” is insufficient to defeat a motion

for summary judgment. Id. at 252.

       The facts themselves, and the inferences to be drawn from the underlying facts, must be

viewed in the light most favorable to the opposing party. Scott v. Harris, 550 U.S. 372, 378 (2007);

Iko v. Shreve, 535 F.3d 225, 230 (4th Cir. 2008). A party may not rest upon the mere allegations



       2
        Previously, the Court ordered that it would hold WMATA’s Motion under advisement so
that Mido could depose the bus driver. After the bus driver was deposed, the parties filed the
supplemental briefs at ECF Nos. 34 and 36.

                                                  2
             Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 3 of 7



or denials of its pleading but instead must cite to “particular parts of materials in the record” or

“show[] that the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.

56(c)(1). Supporting and opposing affidavits are to be made on personal knowledge, contain such

facts as would be admissible in evidence, and show affirmatively the competence of the affiant to

testify to the matters stated in the affidavit. Fed. R. Civ. P. 56(c)(4).

        Since this Court’s jurisdiction is based on diversity of citizenship, the principles outlined

in Erie Railroad Co. v. Tompkins, 304 U.S. 64, 78 (1938) require the application of state law to

questions of substantive law. Maryland adheres to the lex loci delicti rule to determine the

applicable law in tort actions. Philip Morris Inc. v. Angeletti, 358 Md. 689, 744 (2000). Under this

rule, the “substantive tort law of the state where the wrong occurs governs.” Hauch v. Connor, 295

Md. 120, 123 (1983). Because the alleged tort took place in Maryland, Maryland law governs

Modi’s negligence claim.

        B.      Negligence

        In Maryland, the elements of a negligence claim are “(1) that the defendant was under a

duty to protect the plaintiff from injury, (2) that the defendant breached that duty, (3) that the

plaintiff suffered actual injury or loss, and (4) that the loss or injury proximately resulted from the

defendant’s breach of the duty.” Chicago Title Ins. Co. v. Allfirst Bank, 394 Md. 270, 290 (2006).

        WMATA argues that it is entitled to summary judgment because there is no evidence that

it breached any duty to Mido or that such a breach caused Mido’s fall and the injuries she sustained.

ECF No. 25-1 at 4-5. In response to Mido’s argument that WMATA breached a duty to protect her

by failing to deploy steps to allow her to safely exit the bus, WMATA has submitted an affidavit

of Ed Russell, an employee within WMATA’s bus maintenance division. ECF No. 27-1. In his




                                                   3
          Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 4 of 7



affidavit, Russell states that the bus involved in the incident at issue in this case “does not have

steps for ingress and egress.” Id. “Rather, it is a low floor transit bus,” which allows patrons to

“simply step on or off the bus.” Id. Russell’s affidavit is uncontroverted. As such, there is no

genuine dispute that the bus involved in this incident was not equipped with steps that could be

deployed for passengers to alight from the bus. No reasonable jury could conclude that WMATA

breached any duty it owed to Mido by failing to deploy steps, as Mido claims, because the bus at

issue was not equipped with such steps. But this does not end the Court’s analysis.

        Mido notes that WMATA’s bus driver testified at her deposition that the bus she normally

operates (and presumably the same type of bus involved in the incident in this case) is equipped

with a “kneel” mechanism. ECF No. 34-2 at 6. This mechanism allows the bus to be lowered to

assist passengers getting on and off of the bus. Id. The bus driver stated that passengers could

request the driver to “kneel” the bus to assist them in exiting. Id. at 7. The bus driver explained

that she would also “kneel” the bus if she observed that the bus was not low enough for a passenger

to step inside the bus. Id. at 6. The bus driver had no independent recollection of the incident at

issue in this case.

        During Mido’s deposition, she testified that on the date of the incident she was pregnant.

ECF No. 26-3 at 3. She stated that when she boarded the bus, “the bus driver was supposed to

bring down the bus level with the street” but did not do so. Id. Because the bus was not lowered,

Mido “had to climb up the steps to the bus.” Id. Mido went on to explain that when the bus

approached her bus stop, there was some traffic congestion ahead at the next stoplight. Id. at 6.

Because of the traffic congestion, the bus driver stopped the bus about seven or eight car lengths

before the marked bus stop, in the right lane of the road. Id. at 6-7. It was “very dark.” Id. at 4.

Mido testified that the bus driver appeared to be in a hurry to catch the next stoplight. Id. at 5. The




                                                  4
             Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 5 of 7



bus driver instructed Mido and at least one other passenger to “get off the bus right there.” Id. at

8. Mido protested, complaining to the bus driver: “you’re just dropping us in the middle of the

road.” Id. The driver told Mido: “you have to get out, you have to get out now, here, at this spot.”

Id.

        The place where the driver had stopped the bus for passengers to depart “was higher to the

ground than in the normal bus stop.” Id. at 12. This is because “when the bus stops . . . at the

regular bus stop, it hugs the curb,” ECF No. 25-2 at 14, but this time the driver stopped “in the

middle of the lane where the cars were supposed to be driving,” id. at 12. The driver did not lower

(or “kneel”) the bus. ECF No. 26-3 at 11. When Mido “tried to step out of the bus, [she] just

tumbled over and fell down” onto the pavement. Id. The bus driver drove away “because the red

light had just turned green . . . without paying attention to whether somebody had fallen down or

not.” Id.

            “[C]ommon carriers, such as WMATA, owe an elevated duty of care to passengers.” Hall

v. Wash. Metro. Area Transit Auth., 679 F. Supp. 2d 629, 633 (D. Md. 2010) (citing Wash. Metro.

Area Transit Auth. v. Reading, 109 Md. App. 89, 100 (1996)); see Todd v. Mass Transit Admin.,

373 Md. 149, 156 (2003) (explaining that a common carrier “owes its passengers the highest

degree of care to provide safe means and methods of transportation for them”). In its role as a

common carrier, WMATA “owes its passengers a duty to deliver them to their destination as

expeditiously as possible, consistent with safety.” Hall, 679 F. Supp. 2d at 633 (internal quotation

marks omitted). At the same time, Maryland law does not require buses to discharge passengers

only at bus stops. Reading, 109 Md. App. at 101.

        WMATA argues that because Maryland law permits the discharge of bus passengers “at

any location that is not inherently or manifestly dangerous,” and because “[t]here was nothing




                                                 5
          Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 6 of 7



inherently or manifestly dangerous about the location of the stop alleged by Plaintiff,” it must be

awarded summary judgment. ECF No. 36 at 4. It notes that there is no evidence that Mido

specifically asked the bus driver to “kneel” the bus, that other patrons were able to board and depart

from the bus without incident, and that the place where the bus stopped had physical characteristics

similar to the marked bus stop. Id.

        I find that a reasonable jury could conclude that WMATA was negligent. There is evidence

that Mido expressed her discomfort with the place the bus had stopped to the driver, but the driver

failed to either move the bus closer to the curb or “kneel” the bus lower to the ground. Mido

testified that at the time of the incident it was dark. There is no evidence before the Court regarding

the height of the bus’s boarding platform from the ground when the “kneel” mechanism is activated

and when it is not. There is also no evidence that the bus driver warned Mido of the height

difference between the bus platform and the pavement. A reasonable jury could conclude that

WMATA failed to exercise its elevated duty of care by discharging Mido in the middle of a travel

lane, in the dark, and without kneeling the bus or warning Mido of the height difference between

the bus platform and the ground, even after Mido complained about the location the bus had

stopped. A reasonable jury might also conclude that, under the circumstances of this case,

WMATA had a duty to discharge Mido from the bus at the curb, and not in the middle of a travel

lane.

        The Court has reviewed the picture that WMATA submitted (ECF No. 36-2) depicting the

area where the incident occurred. The picture is somewhat grainy, but it does not appear that there

are any defects in the road that would have made the location a dangerous place to discharge bus

passengers. And the Court notes that Mido did not testify that there was any depression or defect

in the road where the bus stopped that caused her to fall. A reasonable jury might conclude that




                                                  6
          Case 8:19-cv-01037-TJS Document 37 Filed 03/10/21 Page 7 of 7



the bus driver did not breach any duty to Mido, and that her fall was not caused by WMATA. But

it is not the Court’s role to act as a factfinder, weigh the evidence, or judge the credibility of

witnesses at this stage. Mido may have a weak case, but WMATA has not shown that it is entitled

to judgment as a matter of law. Because there is sufficient evidence that would allow a reasonable

jury to find in Mido’s favor, WMATA’s Motion must be denied.

III.   CONCLUSION

       For the reasons set forth above, WMATA’s Motion for Summary Judgment (ECF No. 25)

is DENIED. An accompanying Order follows.


March 10, 2021                                             /s/
Date                                                Timothy J. Sullivan
                                                    United States Magistrate Judge




                                                7
